 In the Matter of EATON MANUFACTURING COMPANYandINTERNA-TIONAL UNION, UNITED AUTOMOBILE WORKERS OF AMERICA, AFFILI-ATED'WITH THE CONGRESS OF INDUSTRIAL ORGANIZATIONSCase No. R-2238.-Decided January 16, 1941Jurisdiction:automotive and aircraft parts manufacturing industry.Practice and Procedure:no questionconcerningrepresentationfound to exist inview of a validexistingcontract between Company and intervening union.Mr. Oscar Grossman,for the Board.Mr. Maurice Sugar,of Detroit, Mich., byMr. Ernest GoodmanandMr. Nedwvn L. Smokier,for the U. A. W.-C. I. O.Mr. Joseph H. Padway,ofWashington, D. C., byMr.HenryKaiser,for the U. A. W.-A. F. of L.Mr. Richard Inglis,of Cleveland, Ohio, andMr. Lloyd P. Crane,of Saginaw, Mich., for the Company.M. Edward Scheunemann,of counsel to the Board.DECISION.ANDORDERSTATEMENT OF THE CASEOn October 12; 1940, International Union, United AutomobileWorkers of America, affiliated with the C. I. 0., herein called theU. A. W.-C. I. 0., filed with the Regional Director for the SeventhRegion (Detroit, Michigan) a petition alleging that a question affect-ing commerce had arisen concerning the representation of employeesof Eaton Manufacturing Company, Wilcox-Rich Division, SaginawPlant, Saginaw, Michigan, herein called the Company, and request-ing an investigation and certification of representatives pursuant toSection 9 '(c) of National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On November 20, 1940, the National Labor RelationsBoard, herein called the Board, issued its Order Dismissing the Peti-tion.On December 17, 1940, the Board issued its Order RevokingOrder Dismissing Petition, and, acting pursuant to Section 9, (c)of the Act, and Article III, Section 3, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, ordered an in-29 N L R. B, No 12.53 54DECISIONSOF NATIONALLABOR RELATIONS BOARDvestigation and authorized the Regional Director to conduct it andto provide for an appropriate hearing upon due notice.On December 17, 1940, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, theU. A. W.-C. I. 0., and International Union, United AutomobileWorkers of America-A. F. of L., herein called the U. A. W.-A. F. of L.Pursuant to the notice a hearing was held on December 27 and 28,1940, at Saginaw, Michigan, before William R. Ringer, the TrialExaminer duly designated by the Board. The Board, the Company,the U. A. W.-C. I. 0., and the U. .A. W.-A. F. of L., represented bycounsel, participated in the hearing and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses and tointroduce evidence bearing on the issues.During the course of thehearing the Trial Examiner made a number of rulings on motionsand on objections to the admission of evidence.The Board hasreviewed the rulings of the Trial Examiner and finds that no preju-dicial errors were committed.The rulings are hereby affirmed.On January 13, 1941, the U. A. W.-C. I. O. and the U. A. W.-A. F. of L. filed briefs which the Board has duly considered.OnJanuary 14, 1941, pursuant to notice served on all parties, these or-ganizations appeared by counsel in Washington, D. C., and presentedoral argument before the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Company, an Ohio corporation, with its principal office andplace of business in Cleveland, Ohio, is engaged in the manufactureof automotive and aircraft parts in its plants located in the citiesof Saginaw, Battle Creek, Marshall, Vassar, and Detroit, Michigan,and in Cleveland and Massillon, Ohio.During the period January 1, 1940 to December 1, 1940, the Com-pany purchased for use in its plant at Saginaw, Michigan,'the onlyplant involved in this proceeding, raw materials and other suppliesvalued at approximately $900,000, and it obtained approximately 60per cent in value of such materials from States other than Michigan.During the same period it manufactured at the Saginaw plant goodsvalued at approximately $3,250,000 and it shipped approximately29.8 per, cent in value of such goods to States other than Michigan.The Company admits that it is engaged in interstate commerce with-in the meaning of the Act. EATON MANUFACTTIRING COMPANYII.THE ORGANIZATIONS INVOLVED55International Union, United Automobile Workers of America, isa labor organization affiliated with the Congress of Industrial Or-ganizations.It admits to membership employees of the Company.'International Union, United Automobile Workers of America, isa labor organization affiliated with the American Federation ofLabor. It admits to membership employees of the Company.III.THE ALLEGED QUESTION CONCERNING REPRESENTATIONOn or about May 23, 1937, the Company and the U. A. W.-C. I. O.entered into a master collective bargaining agreement covering eightofthe Company's plants.The agreement provided,inter alia,thatit should become effective in each plant of the Company only uponthe execution of a supplementary contract between the Company andthe Local of the U. A. W.-C. I. O. in each plant. Thereafter supple-mentary agreements were executed between the Company and each ofthe Locals.In November 1938, a similar master collective bargain-ing agreement was executed by the Company and the U. A. W.-C. I. 0., to remain in effect until May 15, 1940.On or about January 20, 1939, prior to the execution of a supple-mentary contract between the Company and Local 433 for the Sagi-naw plant, a division occurred within the U. A. W.-C. I. 0., and theU. A. W.-A. F. of L. was formed. Local 433 elected delegates toattend the convention of the U. A. W.-A. F. of L., thereafter paidper capita dues to it, and functioned as a Local of the U. A. W.-A; F. of L.Both the U. A. W.-C. I. 0., and the U. A. W.-A. F. of L., claimedownership of the 1939-1940 master agreement with the Company.On February 2, 1939, pursuant to the master agreement, Local 433 andthe Company entered into a supplementary agreement for the Sagi-naw plant coterminus with the master agreement. In July 1939 theparties added a provision to the supplementary agreement by, whichthe Company agreed to discipline any employee for violation of themaster agreement or the supplementary agreement upon complaint ofLocal 433.The U. A. W.-C. I. O. and the U. A. W.-A. F. of L. stipulated at the hearing and the Company has operated on the under-standing that the intent and effect of this provision was to require allemployees to pay dues to Local 433.In April 1940, the Company entered into negotiations with theU. A. W.-A. F. of L. for a master agreeement covering the plants ofthe Company in which the U. A. W.-A. F. of L. representeda major- 56DECISIONSOF NATIONALLABOR RELATIONS BOARDity of the employees, and on May 2, 1940, entered into negotiations'with representatives of the U. A. W.-C. I. O. for the plants in whichthe U. A. W.-C. I. O. represented a majority of the employees.Theemployees of the Saginaw plant were represented in the negotiationsbetween the Company and the U. A. W.-A. F. of L., by officers ofLocal 433, but were not represented in the negotiations between theCompany and the U. A. W.-C. I. O. The U. A. W.-C. I. O. contends,nevertheless, and the Company denies, that during the negotiationsthe U. A. W.-C. I. O. informed the Company that it claimed to rep-resent a majority of the employees in the Saginaw plant.Upon theentire record, we are not convinced that the U. A. W.-C. I. O. in-formed the Company at this time that it claimed to be majority rep-resentative in the Saginaw plant.On April 24, 1940, the U. A. W.-A. F. of L. and the Company executed a master collective bargainingagreement to become effective May 16, 1940, covering three plants ofthe Company including the Saginaw plant.On May 23, 1940, theU. A. W.-C. I. O. and the Company executed a master collective bar-gaining agreement, covering, four other plants of the Company.Both contracts provided, as in previous years, that they should be-come effective for each of the Company's plants covered by the re-spective contracts upon the execution of supplementary agreementsfor such plants.Both agreements contained a provision respectingpossible changes of affiliation within the plants of the Company.The provision in the contract between the Company and the U. A. W,A. F. of L. is as follows :-IIn the event a Local Union in any other of the company'splants than those covered by this agreement legally elect to formthemselves into' a Local Union of the International Union,United AutomobileWorkers of America affiliated with theAmerican Federation of Labor, and a satisfactory supplementalagreement is arrived at by and between them and their plantmanagement, they will automatically become a party to thisagreement, if, and when, said supplemental agreement is prop-erly signed by the plant management and the Local Union soestablished.'On May 10, 1940, the bargaining committee of Local 433, acting-pursuant to a resolution of Local 433 instructing them to renew theold supplementary agreement,2 and the Company "and Local 433executed a supplementary agreement covering the Saginaw plant ofthe Company pursuant to the provisions of the master agreement,111 The provisionin the U. A. W.-C. I. O. master agreement is substantially similar exceptthat it provides "in the event theemployeesof any company plant . ..3There is a conflict in testimony as to whether the resolution authorized the committeeto renewthe agreement for a full term or only for90 days. EATON MANUFACTURING COMPANY57,between the U. A. W.-A. F. of L. and the Company. The supple-mentary agreement contained the same terms as those in effect duringthe previous year and provided that it should become effective May10, 1940, and continue in effect until May 15, 1942, the date uponwhich the master agreement between the Company and the U. A. W.-A. F. of L. also is to expire.Prior to and after the execution of this supplementary agreement,some of the members of Local 433 attempted to have Local 433 re-affiliate with the U. A. W.-C. I. O. They were not successful inobtaining a vote within the Local on the question of affiliation. Inthe latter part of August they informed Linwood Smith, the RegionalDirector of the U. A. W.-C. I. 0., that the officers of Local 433 wouldnot allow such a vote, and he thereupon, on September 12, 1940, senta letter to the Company requesting recognition of the U. A. W.-C. I. O. as exclusive bargaining agency for the employees of theSaginaw plant and informed the Company that the U. A. W.-C. I. O.represented a majority of such employees.3On September 17, 1940,representatives of Local 433 for the first time notified the membershiping a' notice on the bulletin board.On or, about September 23 theCompany informed the. U. A. W.-C. I. O. that it could not grantW.-A. F. of L. and the supplementary agreement with Local 433. Onand after September 30, 1940, some of the members of Local 433applied for a charter from the U. A. W.-C. I. O. and repudiated theirmembership in Local 433, U. A. W.-A. F. of L,The U. A. W.-C. I. O. contends, in substance,, that the masteragreement between the Company and the U. A. W.-A. F. of L. andthe supplementary agreement signed on- May 10, 1940, do not con-stitute a bar to an investigation of representatives because (1) thesupplementary agreement is invalid since it was not authorized orratified by the membership in accordance with the requirement of thebylaws of the U. A. W.-A. F. of L.; (2) the supplementary agreementwas executed by the Company after it had been advised that theU. A. W.-C. I. O. also claimed to represent a majority of the em-ployees in the Saginaw plant; and (3) the supplementary contractofMay 10, 1940, does not provide for exclusive recognition of the,U. A. W.-A. F. of L.With respect to the first contention, it is clearthat, at the time the supplementary agreement was executed, the bar-gaining committee, represented Local 433, which was in turn the un-disputed representative of a majority of the employees in an appro-priate unit.It is not within the province of the Board to inquire8Representativesof the U. A. w: C. I. O. had not previously requested recognition orcertification because theyhad beenattempting to convert the entire localas a group. 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhether the bargaining committee observed the bylaws of Local 433.That is an internal union matter which is immaterial in a proceed-ing under Section 9 of the Act.With respect to the second conten-tion we have found above that the U. A. W.-C. I. O. had not advisedthe Company of its claim to represent a majority of the employees inthe, Saginaw plant prior to the execution of the May 10,1940, supple-mentary agreement.With respect to the third contention, upon theentire record, it is clear that the parties construed the contracts so asto require all employees to pay dues to Local 433 and give Local 433recognition as exclusive representative of the Saginaw employees.The U. A. W.-C. I. O. also contended at the hearing that an elec-tion should be directed because of the clauses in the master agree-ments, set out above, respecting changes in affiliation.Whatevertheir precise meaning may be, we are satisfied that these clauses donot contemplate that the Board should break in on the Saginaw con-tract merely because the U. A. W.-C. I. O. claims to have won overa majority of the employees.We conclude, therefore, that in view of the existing contractsbetween the Company and the U. A. W.-A. F. of L. no question nowexists concerning the representation of the employees of the Companyin its Saginaw plant.4On the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSION OF LAWNo question concerning the representation of employees of EatonManufacturing Company, in a unit appropriate for purposes of col-lective bargaining has arisen, within the meaning of Section 9 (c)of the National Labor Relations Act.ORDERUpon the basis of the foregoing findings of fact and conclusion oflaw, the National Labor Relations Board hereby orders that the peti-tion for investigation and certification of representatives of em-ployees of the Eaton Manufacturing Company filed by InternationalUnion, United Automobile Workers of America, affiliated with theCongress of Industrial Organizations be and it hereby is dismissed.MR. EDWIN S. SMITH, dissenting:The agreement entered into between Local 433 and the Companycovering the Saginaw plant in February 1939 was executed at atime when Local 433 was the undisputed majority representative of4Matter of The National Sugar Refining Co., etc.andLocal 1476, etc.,10 N. L. R. B. 1410: EATON MANUFACTURING COMPANY59the employees at, Saginaw.This was almost 2 years ago. The factthat there is now a contract with Local 433, incorporating the sameterms made while it still had a majority and running to May 1942,should not be a bar to a new election.The Regional Director's statement introduced in evidence showsthat the U. A. W.-C. I. 0. has obtained approximately 517 -authori-zation cards from among the approximately 1130 employees in theappropriate unit.There is thus an ample showing that a questionconcerning representation exists. In view of the fact that more thana year has elapsed since Local 433 was first recognized as majorityrepresentative and in view of the substantial showing of a change ofsentiment among the employees concerning their bargaining repre-sentative, I would sustain the petition of the U. A. W.-C. I. 0. anddirect an election.56 See my dissenting opinion in theNational Sugar case ibid.